Case: 16-30302      Document: 00514073456         Page: 1    Date Filed: 07/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-30302                                   FILED
                                  Summary Calendar                             July 14, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
RICHARD SCROGGINS,

                                                 Plaintiff-Appellant

v.

WINN CORRECTIONAL CENTER; WARDEN WINN CORRECTIONAL
CENTER; CAPTAIN WARD, Corrections Captain, Winn Correctional Center;
CHIEF LUCAS, Chief of Security, Winn Correctional Center; GLORIA
STOKES, Case Manager, Winn Correctional Center; CAPTAIN BOBBY
TOLER; K. BRADFORD, Case Manager,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-2711


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Richard Scroggins, Louisiana prisoner # 101395, appeals the dismissal
of a 42 U.S.C. § 1983 civil rights action he filed against Gloria Stokes and other
defendants associated with Winn Correctional Center. He alleged that some



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30302     Document: 00514073456      Page: 2   Date Filed: 07/14/2017


                                  No. 16-30302

of the defendants used excessive force against him after Stokes accused him of
assaulting her, and that other defendants threatened to retaliate against him
if he did not withdraw a grievance against Stokes.
      The district court dismissed the action as malicious under 28 U.S.C.
§§ 1915 & 1915A after concluding that the action was indistinguishable from
a prior Section 1983 action Scroggins filed against these defendants and others
arising from the same series of occurrences. We review the district court’s
decision for abuse of discretion. See Bailey v. Johnson, 846 F.2d 1019, 1021
(5th Cir. 1988).
      A prisoner’s civil rights action is subject to dismissal as malicious if it
repeats virtually identical claims based on a common series of occurrences.
Bailey, 846 F.2d at 1021; §§ 1915(e)(2)(B)(i), (ii) & 1915A(b)(1). Scroggins’s
action is essentially identical to an earlier action that was dismissed as
frivolous.   Accordingly, the district court did not abuse its discretion by
dismissing the instant action as malicious. Because the instant appeal is
without arguable merit, it is DISMISSED AS FRIVOLOUS. See 5TH CIR.
R. 42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      The district court’s dismissal of the complaint as malicious and this
court’s dismissal of this appeal as frivolous count as two strikes for purposes of
Section 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).
The district court’s dismissal of Scroggins’s prior action as frivolous also counts
as a strike.   Thus, Scroggins has accumulated three strikes and is now
BARRED from proceeding in forma pauperis in any civil action or appeal that
is filed while he is incarcerated or detained unless he is under imminent
danger of serious physical injury. See § 1915(g). Scroggins is also WARNED
that future frivolous, repetitive, or otherwise abusive filings will result in the
imposition of additional sanctions, including dismissal, monetary sanctions,



                                        2
    Case: 16-30302      Document: 00514073456     Page: 3    Date Filed: 07/14/2017


                                  No. 16-30302

and restrictions on his ability to file pleadings in this court or any court subject
to this court’s jurisdiction.
      APPEAL DISMISSED; Section 1915(g) SANCTION BAR IMPOSED;
SANCTION WARNING ISSUED.




                                         3